DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 68-75, 77, 80, 95, 96, 106-108, 117-119, and 284-289 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schellenberger (WO 2013/130683) in view of Kim (Probing Structure of Membrance Proteins and Their Inhibitors, 2005).

Regarding claim 68,  Schellenberger discloses a method of sequencing a polypeptide, the method comprising: contacting a single polypeptide molecule in a reaction mixture with a composition comprising one or more terminal amino acid recognition molecules and a cleaving reagent (¶ [0014],  recovering the crude expression product of the host cell fermentation reaction mixture; adsorbing the polypeptide of the crude expression product onto a first chromatography substrate under conditions effective to capture the first affinity tag of the polypeptide onto the chromatography substrate); and detecting a series of signal pulses indicative of association of the one or more terminal amino acid recognition molecules with a terminus of the single polypeptide molecule in the presence of the cleaving reagent, wherein the series of signal pulses is indicative of a series of amino acids exposed at the terminus over time as a result of terminal amino acid cleavage by the cleaving reagent (¶ [0014], recovering the polypeptide wherein at least 90%, 91%, 92%, 93%, 94%, or 95% of the polypeptides have identical sequence length. In one embodiment of the foregoing methods, the methods further comprise treating the polypeptide with a protease under conditions effective to cleave the cleavage sequence(s), thereby releasing the XTEN from the polypeptide; adsorbing the XTEN onto an anion chromatography substrate under conditions effective to capture the XTEN).
While a terminus of the single polypeptide molecule is known, Kim further discloses a terminus of the single polypeptide molecule (p. 30, Bacteriorhodopsin consists of a single polypeptide chain of 248 amino acid residues, whose sequence is known from both amino acid)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim into Schellenberger to effectively identify helical segments as needed.

Regarding claim 69,  Schellenberger in view of Kim discloses the method of claim 68, wherein association of the one or more terminal amino acid recognition molecules with each type of amino acid exposed at the terminus produces a characteristic pattern in the series of signal pulses that is different from other types of amino acids exposed at the terminus (Sch. ¶ [0052]).

Regarding claim 70,  Schellenberger in view of Kim discloses the method of claim 69, wherein the characteristic pattern comprises a portion of the series of signal pulses (Kim, p. 73, Fig. 4.3).

Regarding claim 71,  Schellenberger in view of Kim discloses the method of claim 70, wherein a signal pulse of the characteristic pattern corresponds to an individual association event between a terminal amino acid recognition molecule and an amino acid exposed at the terminus.

Regarding claim 72,  Schellenberger in view of Kim discloses the method of claim 71, wherein the signal pulse of the characteristic pattern comprises a pulse duration that is characteristic of a dissociation rate of binding between the terminal amino acid recognition molecule and the amino acid exposed at the terminus (¶ [0535], ¶ [0639], recognizing patterns).

Regarding claim 73,  Schellenberger in view of Kim discloses the method of claim 72, wherein each signal pulse of the characteristic pattern is separated from another by an interpulse duration that is characteristic of an association rate of terminal amino acid recognition molecule binding (¶ [0200]).

Regarding claim 74,  Schellenberger in view of Kim discloses the method of claim 69, wherein the characteristic pattern corresponds to a series of reversible terminal amino acid recognition molecule binding interactions with the amino acid exposed at the terminus of the single polypeptide molecule.

Regarding claim 75,  Schellenberger in view of Kim discloses the method of claim 74, wherein the series of reversible terminal amino acid recognition molecule binding interactions comprises a reversible formation of one binary complex species at the terminus of the single polypeptide molecule (Kim, p. 30).

Regarding claim 77,  Schellenberger in view of Kim discloses the method of claim 69, wherein the characteristic pattern is indicative of the amino acid exposed at the terminus of the single polypeptide molecule and an amino acid at a contiguous position (Kim p. 30).
Regarding claim 80,  Schellenberger in view of Kim discloses the method of claim 68, wherein sequencing comprises identifying at least a portion of all types of successive amino acids exposed at the terminus of the single polypeptide while the single polypeptide is being degraded by the cleaving reagent (¶¶ [0011]-[0014]).

Regarding claim 95,  Schellenberger in view of Kim discloses the method of claim 68, wherein each of the one or more terminal amino acid recognition molecules comprises a recognition protein or a nucleic acid aptamer (¶ [0312]).

Regarding claim 96,  Schellenberger in view of Kim discloses the method of claim 95, wherein the recognition protein is a degradation pathway protein, a peptidase, an antibody, an aminotransferase, a tRNA synthetase, or an SH2 domain-containing protein or fragment thereof (¶ [0291]).

Regarding claim 106,  Schellenberger in view of Kim discloses the method of claim 68, wherein each of the one or more terminal amino acid recognition molecules comprises a detectable label (¶[0344]).

Regarding claim 107,  Schellenberger in view of Kim discloses the method of claim 106, wherein the detectable label is a luminescent label or a conductivity label (¶ [0612]).

Regarding claim 108,  Schellenberger in view of Kim discloses the method of claim 68, wherein the single polypeptide molecule is immobilized to a surface (¶ [0015]).

Regarding claim 117,  Schellenberger in view of Kim discloses the method of claim 68, wherein the series of signal pulses is a series of real-time signal pulses (¶ [0612]).

Regarding claim 118,  Schellenberger in view of Kim discloses a system comprising: at least one hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform the method of claim 68 (see discussion of claim 68).

Regarding claim 119,  Schellenberger in view of Kim discloses at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform the method of claim 68 (see discussion of claim 68).

Regarding claim 284,  Schellenberger in view of Kim discloses the method of claim 69, wherein signal pulses of the characteristic pattern comprise a mean pulse duration of between about 1 millisecond and about 10 seconds (Kim, ¶ [0114]).

Regarding claim 285,  Schellenberger in view of Kim discloses the method of claim 284, wherein the mean pulse duration is between about 10 milliseconds and about 100 milliseconds or between about 100 milliseconds and about 500 milliseconds (Kim, ¶ [0114]).

Regarding claim 286,  Schellenberger in view of Kim discloses the method of claim 69, wherein the characteristic pattern of one type of amino acid is different from the characteristic pattern of another type of amino acid by a mean pulse duration of at least 10 milliseconds (Kim, ¶ [0114]).

Regarding claim 287,  Schellenberger in view of Kim discloses the method of claim 286, wherein the characteristic pattern of one type of amino acid is different from the characteristic pattern of another type of amino acid by a mean pulse duration of between about 10 milliseconds and about 100 milliseconds or between about 100 milliseconds and about 10 seconds (Kim, ¶ [0114]).

Regarding claim 288. ,  Schellenberger in view of Kim discloses the method of claim 68, wherein the reaction mixture comprises a terminal amino acid recognition molecule and the cleaving reagent in a ratio of between about 10:1 and about 200:1 (p. 177. Fig. 6.16).

Regarding claim 289,  Schellenberger in view of Kim discloses the method of claim 68, wherein the reaction mixture comprises a terminal amino acid recognition molecule and the cleaving reagent in a ratio of between about 50:1 and about 150:1 (Kim, p. 177. Fig. 6.16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154